Citation Nr: 0835931	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  00-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, in pertinent part, 
found that a compensable rating was not warranted for the 
veteran's left knee disability.  Subsequently, the Boston, 
Massachusetts, RO assumed jurisdiction. 

In June 2002, the veteran provided testimony at a hearing at 
the Board before a Veterans Law Judge who has retired.  

In July 2002, the Board re-characterized the veteran's left 
knee disability to include traumatic arthritis and granted an 
increased disability evaluation of 10 percent.  The veteran 
appealed the case to the Court of Appeals for Veterans Claims 
(Court).  In July 2003, the Court granted a Joint Motion to 
remand the portion of the Board's July 2002 decision that 
denied entitlement to a rating in excess of 10 percent for 
the veteran's left knee disability and remanded the appeal to 
the Board for further action.

In November 2003 and July 2005, the Board remanded the 
veteran's case for additional development by the originating 
agency.  The case has now been returned to the Board for 
further appellate action.

In December 2005, the veteran again provided testimony at a 
hearing before the undersigned at the Boston RO.  Transcripts 
of the hearings are of record.

At his December 2005 hearing, the veteran raised claims for 
entitlement to service connection for multiple joint 
arthritis, including his neck, back, left shoulder, right 
knee, and hips, and service connection claims for carpal 
tunnel syndrome and post-traumatic stress disorder (PTSD).  
These claims are again referred to the RO for appropriate 
action.

In October 2006, the claim was again remanded for additional 
development.  The requested development has been completed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

The veteran's left knee disability is manifested by 5 degrees 
of limitation of extension and flexion limited to 100 
degrees, and mild instability; there is no dislocated 
semilunar cartilage, locking of the knee, or frequent periods 
of effusion.


CONCLUSIONS OF LAW

1.  The criteria for two separate 10 percent ratings, 
combining for left knee arthritis on the basis of limitation 
of flexion and extension, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2007).  

2.  The criteria for a separate 10 percent rating, but not 
higher, for left knee instability are met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2004, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of Dingess notice, 
including the disability-rating and effective-date elements 
of the claim, by a November 2006 letter.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, at a minimum, adequate VCAA notice in increased 
rating cases requires: (1) that VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The January 2004 letter told the veteran that to substantiate 
the claim, he should submit evidence showing that the 
disability had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  
The veteran has also been specifically notified by the 
November 2006 Dingess letter that evidence demonstrating the 
effect his disability has had on his employment would aid in 
substantiating his claim.   

The veteran has not been specifically advised that he could 
substantiate the claim with evidence of the impact of his 
disability on daily life.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life, specifically by his testimony at 
his June 2002 and December 2005 hearings.  The veteran 
testified that his left knee became painful after walking one 
to two miles and caused difficulty when climbing stairs.  He 
also testified that he used a cane when ambulating.  In 
addition, at the December 2006 VA examination provided in 
conjunction with his claim he was asked about the effects of 
his disabilities on employment and daily activities.  He 
thus, should have been put on notice that evidence of impacts 
on employment and daily activities was relevant to his claim 
and has had several years to submit additional evidence since 
the examination.  The Board finds that the veteran should 
have known, and evidenced actual knowledge, that evidence 
related to the social effects of his disabilities would be 
relevant to his claim.

Some of the rating criteria for evaluating knee disabilities 
require specific ranges of motion.  The veteran was also not 
given specific VCAA notice of this fact.  In the Board's July 
2002 decision these rating criteria were specifically listed.  
Such a post decisional document could not serve to provide 
legally sufficient VCAA notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice contained in the 
since vacated Board decision should have served to inform the 
veteran as to what was needed to substantiate entitlement to 
a higher rating.  The veteran had more than six years after 
the notice to submit additional evidence and argument.  He 
also had the opportunity to offer testimony at a hearing.  
Hence, he had a meaningful opportunity to participate in the 
adjudication of the claim after receiving the notice and was 
not prejudiced.

There was a timing deficiency in that the VCAA letters were 
sent after the initial adjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in 
supplemental statements of the case after the notice was 
issued.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  
Additionally, the veteran was provided a proper VA 
examinations in response to his claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for a left knee bruise was granted in an 
August 1947 rating decision.  A noncompensable disability 
rating was assigned, effective October 4, 1945.

In response to his claim for an increased rating, the veteran 
was provided a VA examination of his left knee in December 
1999.  He complained that his left knee would swell and give 
out at times and that he could not sleep due to knee pain.  
Upon physical examination, the veteran was noted to have a 
normal gait and the left knee showed no deformity or 
effusion.  Range of motion was full and tenderness on 
palpation of both joint lines was noted.  Varus and valgus 
testing was negative, as was Drawer and McMurray testing.  

The veteran did not use a cane and walked two miles a day.  
He reported riding a bike for 15 minutes three times a week.  
X-rays of the left knee showed moderate degenerative changes 
with narrowed medial joint space.  The diagnosis was post-
traumatic arthritis of the left knee.  In an addendum report, 
the examiner noted that the skin over the left knee was 
normal with no discoloration, scars, or increased warmth.  

Private treatment records show that in February 2000 the 
veteran complained of left knee pain and giving way.  Range 
of motion was measured from 0 to 130 degrees with no 
effusion.  Stability was good, but pain was noted over the 
medial joint line and Steinmann test was positive.  Strength 
and pulses were full.  X-rays showed some mild medial femoral 
condylar changes with no evidence of degenerative changes.  
There was no joint space narrowing and no loose bodies.  The 
diagnosis was a left knee medial meniscus tear.  

The veteran was also provided a left knee MRI in February 
2000.  There was no evidence of a medical meniscus tear, 
although the imaging was consistent with a minor free edge 
tear.  Diffuse thinning of the articular cartilage in all 
three knee compartments was seen, reflecting degenerative 
changes consistent with the veteran's age.  

In March 2000, the veteran was afforded a private 
rheumatology consultation.  He reported a long history of 
osteoarthritis in his left knee and numerous other joints.  
Examination of the left knee showed that it was cool, had no 
effusions, and manifested painless range of motion with some 
mild crepitus.  

The veteran reported ongoing left knee pain to his private 
physician in May 2003.  He used Tylenol and aspirin to treat 
symptoms.  Left knee X-rays from June 2002 showed mild 
degenerative disc disease.  

At his December 2005 hearing the veteran reported that his 
knee disability required the use of a cane and that the 
disability had worsened since his last VA examination.

The veteran's most recent VA examination was conducted in 
December 2006.  He complained of weakness, pain, swelling, 
and giving away of the his left knee.  He also reported 
having difficulty walking up and down stairs due to left knee 
pain and weakness.  Knee pain also made it difficult to 
sleep.  He had a brace he would use several times throughout 
the year with frequent walking, and the veteran also had cane 
that he used when walking long distances.  The veteran stated 
that he had worked as a salesman until 1984 when he retired, 
but that he had returned to work a year later, continuing 
through the present day.  The examiner found that the 
veteran's exact activity level was unclear.  

The veteran's gait was slow and symmetric. His stance showed 
the knees had a slight genu varum.  The left knee extended to 
"-5" degrees.  Flexion was to 115 degrees with a soft stop.  
In maximum extension, valgus stress led to some medial joint 
line discomfort.  The discomfort increased if the knee was 
flexed to 30 degrees and led to the barest amount of medial 
laxity.  Lachman, McMurray, anterior and posterior drawer 
tests were all negative.  The diagnosis was osteoarthritis of 
the knee.  X-rays showed minimal degenerative changes.  The 
examiner found that the veteran's left knee disability was 
manifested more by pain and excessive fatigability than loss 
of motion.  With flare-ups, the examiner estimated an 
additional 10 to 15 degree loss of flexion and additional 
difficulty walking up and down stairs.  


Analysis

The veteran's current 10 percent rating for his left knee 
disability has been assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which provides for a 10 percent rating 
when there is X-ray evidence of arthritis and noncompensable 
limitation of motion.

The most recent examination shows that with consideration of 
functional factors, the veteran's range of left knee motion 
is from "-5" degrees of extension to 100 degrees of flexion 
(with consideration of additional loss due to functional 
factors").  38 C.F.R. §§ 4.40, 4.45, 4.59.  This is the most 
severe limitation of motion shown during the long course of 
this appeal.  

The veteran's range of flexion and extension do not meet the 
criteria for a compensable evaluation under Diagnostic Code 
5260 or 5261 for limitation of flexion and extension.  In 
accordance with 38 C.F.R. § 4.59 and VAOPGCPREC 9-2004, the 
veteran is entitled to separate 10 percent ratings for the 
noncompensable limitation of extension and flexion.  

While the most recent examiner noted discomfort at 30 degrees 
of flexion, the veteran was nonetheless able to achieve 
flexion to 130 degrees on the examination.  The discomfort 
did not, therefore, result additional limitation of motion.  
There is no other evidence that the veteran has limitation of 
motion that would warrant ratings higher than those awarded 
in this decision.

There were no periods beginning with the one year period 
prior to the veteran's claim when a greater limitation of 
motion was demonstrated; therefore, staged ratings are not 
warranted.  

Turning to the instability of the veteran's left knee, the 
Board finds that a separate 10 percent rating is warranted 
under Diagnostic Code 5257 as the most recent examination 
revealed mild instability.  During his December 2006 VA 
examination, the examiner noted the presence of some medial 
laxity when the knee was flexed to 30 degrees.  The veteran's 
left knee instability approximates the criteria contemplated 
by a 10 percent disability evaluation for slight instability 
under Diagnostic Code 5257.  There have been no periods when 
worse instability or subluxation has been demonstrated.  
Staged ratings for this aspect of the knee disability are 
therefore not warranted.

While there were findings indicative of medial meniscus tear 
earlier in the appeal period, there is no evidence that the 
veteran has dislocated semilunar cartilage or locking of his 
knee and an increased rating under Diagnostic Code 5258 is 
not warranted.  Furthermore, there is no evidence that the 
veteran has experienced frequent periods of effusion at any 
time throughout the claims period as required under 
Diagnostic Code 5258.

The veteran has had no knee surgery, hence, there has not 
been removal of the semilunar cartilage as would be required 
for an evaluation under 38 C.F.R. § 4.71, Diagnostic Code 
5259 (2007).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations than those granted in this decision.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's symptoms consist of pain, limitation of motion, 
and instability.  These symptoms, as discussed above, are 
contemplated by the rating criteria.  Assuming arguendo that 
the symptoms were not contemplated by the rating criteria, 
there is no evidence of frequent hospitalization or marked 
interference with employment.  Accordingly, referral for 
consideration of an extraschedular rating is not warranted.

In reaching its decision in this case the Board has resolved 
reasonable doubt in the veteran's favor, but finds no basis 
for awarding higher evaluations than those provided in this 
decision.  38 U.S.C.A. § 5107(b).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to two separate 10 percent ratings for left knee 
arthritis on the basis of limitation of flexion and 
extension, is granted.

Entitlement to a separate 10 percent rating for left knee 
instability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


